Citation Nr: 0934461	
Decision Date: 09/15/09    Archive Date: 09/23/09	

DOCKET NO.  07-20 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as the residual of exposure to 
Agent Orange. 

2.  Entitlement to service connection for a chronic skin 
disorder of the bilateral feet, to include as the residual of 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 
1972, with service in the Republic of Vietnam from April 1971 
to April 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the Veteran's claimed 
chronic obstructive pulmonary disease and skin disorder of 
the bilateral feet.  

In that regard, a review of the record discloses that, on a 
number of occasions during the Veteran's period of active 
military service, he received treatment for various skin 
problems, including, on at least one occasion, urticaria 
and/or dysidrosis of the chest, arms, and feet.  While at the 
time of a service separation examination in February 1972, a 
physical examination of the Veteran's skin was within normal 
limits, it was additionally noted at that time that, on prior 
occasions, the Veteran had experienced some difficulty with 
hives.  Significantly, during the course of a Travel Board 
hearing before the undersigned Veterans Law Judge in May 
2009, the Veteran indicated that, since the time of his 
discharge from service, he had treated himself on a number of 
occasions for problems involving pimples and/or blisters on 
his feet.  

The Board notes that, in McLendon v. Nicholson, 20 Vet. App. 
79, 84-86 (2006), the United States Court of Appeals for 
Veterans Claims (Court) indicated that there were four 
elements which must be considered when determining if a 
medical examination was necessary.  The Court noted that VA 
must provide an examination where there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifested during an applicable 
presumptive period for which the claimant qualifies; (3) an 
indication that the disability or persistent or recurrent 
symptoms may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  The Court further found that VA is 
required to provide a medical examination when the first 
three elements of 38 U.S.C.A. § 5103A(d)(2) are satisfied, 
and the evidence of record otherwise lacks a competent 
medical opinion regarding the likelihood of a medical nexus 
between the inservice event and the current disability.  
Significantly, the Board is not competent to provide that 
opinion.  See McLendon, 20 Vet. App. 85-86.

The Board notes that, based on the evidence currently on 
file, the Veteran has yet to be afforded a VA examination for 
the purpose of determining the exact nature and etiology of 
his claimed skin disorder of the bilateral feet.  Under the 
circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the Veteran's current claim for service 
connection for that disability.  

Finally, the Board observes that, during the course of the 
aforementioned hearing in May 2009, the Veteran indicated 
that he was currently not employed, but, rather, was "on 
disability" for his "respiratory condition."  See Transcript, 
p. 7.  Later in that same hearing, the Veteran indicated that 
he had started receiving the aforementioned "disability 
benefits" just "two months ago."  See Transcript p. 17.  
Significantly, a review of the record would appear to 
indicate that the Veteran is not currently in receipt of 
disability benefits through VA.  Accordingly, it must be 
assumed that the "disability benefits" to which the Veteran 
refers are, in fact, Social Security disability benefits.  
However, the Veteran's file does not contain a copy of the 
determination granting the Veteran Social Security benefits, 
or of the clinical records considered in reaching that 
determination.  Nor does the record reflect that VA has 
sought to obtain those records.  Pursuant to applicable case 
law, where VA has actual notice that the appellant is 
receiving disability benefits from the Social Security 
Administration, the duty to assist requires VA to obtain a 
copy of the decision and any supporting medical records upon 
which the award was based.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Under the circumstances, and in light of the aforementioned, 
the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Social 
Security Administration with a request 
that they provide a copy of the decision 
concerning the Veteran's claim for 
disability benefits.  Any medical records 
utilized in the award of Social Security 
disability benefits should likewise be 
requested.  Once obtained, all such 
information and records should be made a 
part of the Veteran's claims folder.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2005, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the Veteran's claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, 
the Veteran and his representative should 
be informed of any such problem.  

3.  The Veteran should then be afforded a 
VA dermatologic examination in order to 
more accurately determine the exact 
nature and etiology of his claimed skin 
disorder of the bilateral feet.  The 
RO/AMC has advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the dermatologic 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from a chronic, 
clinically-identifiable skin disorder of 
the feet, and, if so, whether that 
disorder as likely as not had its origin 
during the Veteran's period of active 
military service.  All such information 
and opinions, when obtained, should be 
made a part of the Veteran's claims 
folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

4.  The RO/AMC should then readjudicate 
the Veteran's claims for service 
connection for chronic obstructive 
pulmonary disease and a chronic skin 
disorder of the bilateral feet.  Should 
the benefit sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case in June 2007.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



